Citation Nr: 1700237	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on January 5, 2013, at the Memorial Hospital of Jacksonville.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decisional letter of the Gainesville, Florida, United States Department of Veterans Affairs (VA) Medical Center (MC).

In the May 2103 VA Form 9, the Veteran requested a Board hearing.  However, he withdrew his request in an October 2014 letter. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1003 (2016).  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  The Veteran is seeking compensation under this Act.


Under this Act, a veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 (West 2014) within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here); and,

i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 (West 2014) for emergency treatment provided.

38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

Here, the Veteran's claim hinges on whether a VA facility was feasibly available to provide the care, and whether the treatment was for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this regard, the record is silent for a medical opinion that addresses the Veteran's contentions, as to these criteria.  In March 2013, the Veteran wrote that he and his wife believed that he had a blood clot in his left leg and that they were afraid for his life.  They believed that they could not drive an hour to the nearest VA medical facility because the delay would have been hazardous to the Veteran's life or health.  Therefore, the Board finds that a medical opinion on these criteria is necessary before the claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from the VA Chief Medical Officer, or other qualified party, as to the following: 

(a)  Whether services rendered on January 5, 2013, to the Veteran were for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(b)  Whether VA or other Federal facilities were not feasibly available on January 5, 2013, and whether an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

Specifically, in March 2013, the Veteran wrote that he and his wife believed that he had a blood clot in his left leg and that they were afraid for his life.  They believed that they could not drive an hour to the nearest VA medical facility because the delay would have been hazardous to the Veteran's life or health.  The physician must consider the Veteran's contentions in forming the medical opinions.

The Board notes that the prudent layperson standard is met by an emergency medical disorder that manifests by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in placing the health of the person in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  76 Fed. Reg. at 79,070-71 (to be codified at 38 C.F.R. 
§ 17.120(b)); 38 C.F.R. § 17.1002(b).

The VBMS record should be made available to the VA examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



